Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 1 of 12

EXHIBIT C

 
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 2 of 12

Bauer, S. Derek

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>
Sent: Monday, October 28, 2019 9:54 AM

To: Bradberry, Kevin

Cc: Bauer, S. Derek; Byrnside, lan; Jason Alloy
Subject: RE: GDE/ECG - Settlement

Good for signatures. Naj is supposed to be stopping by today to sign.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Friday, October 25, 2019 7:16 PM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: Re: GDE/ECG - Settlement

Hi Matt, just checking in on this. Are we good for signatures?

On Oct 23, 2019, at 10:01 PM, Bradberry, Kevin <kbradberry@bakerlaw.com> wrote:

Sent from my mobile device

Matt,

Good evening. I’ve attached what | believe to be final copies of the agreement and the letter (with

Brian’s contact information filled in). If these meet your approval, please have Ms. Kermani sign. Once

we have the signed letter (an emailed copy will suffice while the original is in the mail), we will have
Brian execute the settlement.

Thanks,

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Friday, October 18, 2019 2:16 PM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 3 of 12

Yes, we can agree on the one week extension for discovery responses. Let’s talk early next
week. Thanks.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Friday, October 18, 2019 2:10 PM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Matt,

Glad to hear it! | will check with him on the address, but it may be over the weekend or Monday before
| can confirm. Can we agree to one final one-week extension of discovery deadlines and we will get
these inked early next week?

Thanks,

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Friday, October 18, 2019 11:00 AM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Ok we are agreed on the language of the letter. What address should we use for Brian?

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@ bakerlaw.com>

Sent: Thursday, October 17, 2019 2:42 PM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Matt,
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 4 of 12

We are fine with your rewording in #1 below. For #2, Plaintiffs originally insisted that the letter be
separate from the settlement agreement, which we accepted. Including the language you propose
would be a course reversal — and we do not agree with the wording in any event — so rather than argue
about it, we deleted it. The attached letter reflects those changes, as well as two other nits in redline.

For the settlement agreement, it appears that your “redline” did not have any changes to the edits
proposed in our 10/13 version. | have attached a “clean” (i.e., renamed) version of the same. If the
changes to the letter are acceptable, then we have a deal. Please confirm at your earliest opportunity.

Thanks,

Kevin

From: Matt Parrish <Maitt.Parrish@robbinsfirm.com>
Sent: Wednesday, October 16, 2019 4:31 PM
To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy

<Jason.Alloy@robbinsfirm.com>
Subject: RE: GDE/ECG - Settlement

Two small edits to the letter:

I co ori itso that
we don’t have to argue about it.
2. We’d like the letter to reference to the Settlement Agreement, so | added that sentence.

If we’re agreed on these points, we can agree to your changes to the Settlement Agreement (including
Garland), and we’ll be done.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>
Sent: Wednesday, October 16, 2019 10:33 AM
To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy

<Jason.Alloy@robbinsfirm.com>
Subject: RE: GDE/ECG - Settlement

Matt,
Checking in -- | didn’t heard anything back from you. What is your status on this?
Thanks,

Kevin
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 5 of 12

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Monday, October 14, 2019 8:49 AM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

| wasn’t able to connect with Naj over the weekend about this, although | know she’s extremely

resistant to ea. | have to go take a deposition most of the day today. I'll be back to you
this evening or tomorrow morning.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Sunday, October 13, 2019 1:45 PM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

 

Thank you, Matt.

Per our discussion on Friday, to resolve the last points of contention, we will agree to your proposal that

 
 

My
understanding is that you are confirming this with your client.

As promised, we had a few edits to the letter you sent, which are attached as redlines. In addition, |
have attached a copy of the settlement agreement in the form we propose (there are no additional
changes to the version | sent 10/10, but | just redated this one so it’s clear that it reflects the offer
above.)

If all of this is good for your side, then | think we have a deal.
Thanks,

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Friday, October 11, 2019 5:49 PM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

 
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 6 of 12

Per our discussion earlier, the due dates for our respective pending discovery responses shall be
extended by mutual agreement to Monday, October 21 while we attempt to work out the last details of
this settlement.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>
Sent: Friday, October 11, 2019 3:57 PM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>
Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy

<Jason.Alloy@robbinsfirm.com>
Subject: RE: GDE/ECG - Settlement

Matt,
Just wanted to follow up on my voicemail from a little while ago — will you please give me a call on this?
Thanks,

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Friday, October 11, 2019 2:13 PM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

| understand that our clients talked last night and Naj reiterated that PRRUAIay Rania as DAR ara Sel

So if we can agree on aN. we'll provide a letter in the form of the attached, which we believe is
consistent with their discussions.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Matt Parrish

Sent: Thursday, October 10, 2019 4:55 PM

To: Bradberry, Kevin <kbradber bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 7 of 12

On point 1, my response is the same as yours — that wasn’t the agreement. Naj is going to call Brian
about it, then we’ll put something on paper.

On point 2, | still don’t see it. It’s ultimately
(ae FORRES |. ’Il see what Naj wants to do with this once she’s done talking to Brian.

Good on the last two points if we can reach agreement on the first two.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>
Sent: Thursday, October 10, 2019 3:28 PM
To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>
Subject: RE: GDE/ECG - Settlement

Matt,

Responses are in red below. Attached is a redline to your clean version that reflects the comments
below. Please let me know where this leaves us.

Thanks,

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>
Sent: Thursday, October 10, 2019 1:06 PM
To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy

<Jason.Alloy@robbinsfirm.com>
Subject: RE: GDE/ECG - Settlement

See our revisions attached in clean and redline. The key remaining sticking points are:

 
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 8 of 12

 

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@ bakerlaw.com>

Sent: Thursday, October 10, 2019 11:34 AM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy

<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Hi Matt,

Tagging up on this — when do you expect you'll have edits over to us?

Thanks,

Kevin
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 9 of 12

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Wednesday, October 9, 2019 6:38 PM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

 

Naj was tied up today, will get back to you tomorrow morning with edits.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Wednesday, October 9, 2019 10:11 AM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

    
   

Your modification was
Happy to discuss if further clarification is needed.

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Wednesday, October 9, 2019 10:05 AM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

No, | included jee k|. and you took it out. Why?

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Wednesday, October 9, 2019 10:03 AM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 10 of 12

Again, happy to discuss. In one of your previous emails, you objected to RRS SOE aaa]

Kevin

From: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Sent: Wednesday, October 9, 2019 9:54 AM

To: Bradberry, Kevin <kbradberry@ bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

NT Serius? For what, actly

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Matt Parrish

Sent: Wednesday, October 9, 2019 9:38 AM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Naj saw your proposed agreement, she just didn’t like the terms. Hence, our revisions. I’ve sent her this
agreement, we’ll get back to you with any comments, hopefully today.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Wednesday, October 9, 2019 9:02 AM

To: Matt Parrish <Matt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

Matt:
| left you a voicemail yesterday afternoon, but wanted to follow up given the time constraints here. The

draft agreement you sent over does not reflect the parties’ agreement, and from what we understand,
Naj has not even seen a copy of the original proposed agreement. We will agree to
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 11 of 12

With regard to

Accordingly, we rejected many of the deletions in your draft and added in some additional language
. Please transmit this copy to your client.

Happy to discuss as needed.
Thanks,

Kevin

\

From: Matt Parrish <Maitt.Parrish@robbinsfirm.com>

Sent: Tuesday, October 8, 2019 3:21 PM

To: Bradberry, Kevin <kbradberry@bakerlaw.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: RE: GDE/ECG - Settlement

 

Attached see a redline of the revised settlement agreement with
. You are welcome to call me to discuss.

Also, | believe we have responses to your Second RFP due tomorrow. If you could grant us a week
extension, as we did with the discovery to your clients, while we try to finalize this settlement we'd
appreciate it.

Matthew T. Parrish
www.robbinsfirm.com
Office: (404) 856-3272
Cell: (404) 520-0569

From: Bradberry, Kevin <kbradberry@bakerlaw.com>

Sent: Tuesday, October 8, 2019 1:52 PM

To: Matt Parrish <Maitt.Parrish@robbinsfirm.com>

Cc: Bauer, S. Derek <dbauer@bakerlaw.com>; Byrnside, lan <ibyrnside@bakerlaw.com>; Jason Alloy
<Jason.Alloy@robbinsfirm.com>

Subject: GDE/ECG - Settlement

Matt:
Good afternoon. Following up on my voicemail from a moment ago, it’s my understanding that our
clients have reached a deal and the settlement agreement is now in your hands for some edits to the

releases. When do you anticipate having a revised draft back to us?

Thanks,

Kevin Bradberry
Associate

 

<image001.jpg>
10
Case 2:16-cv-00276-RWS Document 91-3 Filed 12/06/19 Page 12 of 12

1170 Peachtree Street | Suite 2400
Atlanta, GA 30309-7676
T +1.404.256.8783

kbradberry@bakerlaw.com
bakerlaw.com
<image002.jpg><image003.jpg><image004.jpg>

This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,

confidential, or protected by law. If you are not the intended

recipient you are hereby notified that any dissemination, copying

or distribution of this email or its contents is strictly prohibited.

If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein

and may not contain a full description of all relevant facts or a

complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission.

<Settlement Agreement and Mutual Release 10.17.19 - (clean - final). pdf>
<Naj Letter to Brian Lillie (final 10.22.19).pdf>

11
